Case 1:19-cv-02766-UNA Document 1-3 Filed 09/13/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KENNEDY,
Plaintiff,
Vv.
Case No.
HODGES, et al.,
Defendants.
[Proposed] ORDER

The Plaintiff request that this Court enter judgment in his favor and against all the Defendants:
concerning:

Date:

(a) Awarding compensatory damages to the Plaintiff for emotional stress humiliation
embarrassment and anxiety;

(b) Awarding compensatory damages to the Plaintiff for past legal expenses, and
costs, research expenses, photocopies, postage, and attorney fees, In the approximate
amount of $15,000 for Plaintiff's costs in the Fed. Cl, claims named herein;

(c) Awarding punitive damages against Sweeney, Wolski, Hodges, and Bruggink;

(d) Awarding the cost of this action, together with reasonable attorney fees and
expenses;

(e) Awarding compensatory damages to the Plaintiff for unpaid claims, lost wages,
travel expenses, and other monetary damages in the presently undetermined amount;

(f) Awarding other damages that are provided by statute and/or under 42 U.S.C.
section 1983, 1985 and/or 1988;

(g) Granting such other and further relief as the court deems appropriate and just.

is granted.
is not granted.

By the Court
